Sternhagen and Leech,
dissenting: We are of opinion that the consideration and decision should not proceed upon the postulate that “Jas. F. Welder Heirs” is a partnership within section 1001 (a) (3) of the Revenue Act of 1936, even though that postulate was apparently adopted by the parties. To us the facts found indicate more probably that the organization is an association, taxable as a corporation within section 1001 (a) (2), the income of which is taxable to it and the distributions from which are taxable to the recipient members as dividends. Pierce Oil Corporation, 32 B. T. A. 403, at page 429. Since in the present posture of the proceeding that proposition has not been' litigated, we do not reach a conclusion upon it.